 



Exhibit 10.6

     
(Bilateral Form)
  (ISDA Agreements Subject)

(ISDA LOGO) [d48314d4831401.gif]
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA MASTER AGREEMENT
dated as of July 18, 2007
between

         
CALYON NEW YORK BRANCH
  and   CENTEX CORPORATION
 
       
(“Party A”)
      (“Party B”)

This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
Accordingly, the parties agree as follows:—
Paragraph 1. Interpretation
(a) Definitions and Inconsistency. Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs are to Paragraphs
of this Annex. In the event of any inconsistency between this Annex and the
other provisions of this Schedule, this Annex will prevail, and in the event of
any inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.
(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.
Paragraph 2. Security Interest
Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by
either party.
Copyright © 1994 by International Swaps and Derivatives Association, Inc.

 



--------------------------------------------------------------------------------



 



Paragraph 3. Credit Support Obligations
(a) Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Secured Party on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer Amount,
then the Pledgor will Transfer to the Secured Party Eligible Credit Support
having a Value as of the date of Transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise specified
in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for any
Valuation Date will equal the amount by which:
(i) the Credit Support Amount
exceeds
(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.
(b) Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds the Secured Party’s Minimum Transfer Amount,
then the Secured Party will Transfer to the Pledgor Posted Credit Support
specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
“Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:
(i) the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party
exceeds
(ii) the Credit Support Amount.
“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.
Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions
(a) Conditions Precedent. Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and
6(d) is subject to the conditions precedent that:
(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and
(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.
(b) Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the Transfer of Eligible Credit Support or Posted
Credit Support is made by the Notification Time, then the relevant Transfer will
be made not later than the close of business on the next Local Business Day; if
a demand is made after the Notification Time, then the relevant Transfer will be
made not later than the close of business on the second Local Business Day
thereafter.
(c) Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).
ISDA® 1994

2



--------------------------------------------------------------------------------



 



(d) Substitutions.
(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the “Substitute Credit Support”); and
(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in
Paragraph 13 (the “Substitution Date”); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the date
of Transfer of that Posted Credit Support equal to the Value as of that date of
the Substitute Credit Support.
Paragraph 5. Dispute Resolution
If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:
(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:
(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and
(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.
(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.
Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
ISDA® 1994

3



--------------------------------------------------------------------------------



 



Paragraph 6. Holding and Using Posted Collateral
(a) Care of Posted Collateral. Without limiting the Secured Party’s rights under
Paragraph 6(c), the Secured Party will exercise reasonable care to assure the
safe custody of all Posted Collateral to the extent required by applicable law,
and in any event the Secured Party will be deemed to have exercised reasonable
care if it exercises at least the same degree of care as it would exercise with
respect to its own property. Except as specified in the preceding sentence, the
Secured Party will have no duty with respect to Posted Collateral, including,
without limitation, any duty to collect any Distributions, or enforce or
preserve any rights pertaining thereto.
(b) Eligibility to Hold Posted Collateral; Custodians.
(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian. The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.
(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.
(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.
(c) Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and
without limiting the rights and obligations of the parties under Paragraphs 3,
4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an
Affected Party with respect to a Specified Condition and no Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then the Secured Party
will, notwithstanding Section 9-207 of the New York Uniform Commercial Code,
have the right to:
(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and
(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.
For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.
(d) Distributions and Interest Amount.
(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).
ISDA® 1994

4



--------------------------------------------------------------------------------



 



(ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.
Paragraph 7. Events of Default
For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:
(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;
(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or
(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.
Paragraph 8. Certain Rights and Remedies
(a) Secured Party’s Rights and Remedies. If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:
(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;
(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;
(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and
(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.
Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.
ISDA® 1994

5



--------------------------------------------------------------------------------



 



(b) Pledgor’s Rights and Remedies. If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):
(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;
(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;
(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and
(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:
(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and
(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.
(c) Deficiencies and Excess Proceeds. The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; the
Pledgor in all events will remain liable for any amounts remaining unpaid after
any liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).
(d) Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.
Paragraph 9. Representations
Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:
(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;
(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;
(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and
(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.
ISDA® 1994

6



--------------------------------------------------------------------------------



 



Paragraph 10. Expenses
(a) General. Except as otherwise provided in Paragraphs 10(b) and 10(c), each
party will pay its own costs and expenses in connection with performing its
obligations under this Annex and neither party will be liable for any costs and
expenses incurred by the other party in connection herewith.
(b) Posted Credit Support. The Pledgor will promptly pay when due all taxes,
assessments or charges of any nature that are imposed with respect to Posted
Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).
(c) Liquidation/Application of Posted Credit Support. All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted Credit Support
under Paragraph 8 will be payable, on demand and pursuant to the Expenses
Section of this Agreement, by the Defaulting Party or, if there is no Defaulting
Party, equally by the parties.
Paragraph 11. Miscellaneous
(a) Default Interest. A Secured Party that fails to make, when due, any Transfer
of Posted Collateral or the Interest Amount will be obligated to pay the Pledgor
(to the extent permitted under applicable law) an amount equal to interest at
the Default Rate multiplied by the Value of the items of property that were
required to be Transferred, from (and including) the date that Posted Collateral
or Interest Amount was required to be Transferred to (but excluding) the date of
Transfer of that Posted Collateral or Interest Amount. This interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.
(b) Further Assurances. Promptly following a demand made by a party, the other
party will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support or an Interest Amount or to effect or document a release of a
security interest on Posted Collateral or an Interest Amount.
(c) Further Protection. The Pledgor will promptly give notice to the Secured
Party of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support Transferred by the Pledgor or that could adversely affect
the security interest and lien granted by it under Paragraph 2, unless that
suit, action, proceeding or lien results from the exercise of the Secured
Party’s rights under Paragraph 6(c).
(d) Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.
(e) Demands and Notices. All demands and notices made by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.
(f) Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.
ISDA® 1994

7



--------------------------------------------------------------------------------



 



Paragraph 12. Definitions
As used in this Annex:—
“Cash” means the lawful currency of the United States of America.
“Credit Support Amount” has the meaning specified in Paragraph 3.
“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.
“Delivery Amount” has the meaning specified in Paragraph 3(a).
“Disputing Party” has the meaning specified in Paragraph 5.
“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.
“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.
“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).
“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:
(x) the amount of that Cash on that day; multiplied by

(y) the Interest Rate in effect for that day; divided by
(z) 360.
“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.
“Interest Rate” means the rate specified in Paragraph 13.
“Local Business Day”, unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.
ISDA® 1994

8



--------------------------------------------------------------------------------



 



“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.
“Notification Time” has the meaning specified in Paragraph 13.
“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.
“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.
“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.
“Posted Credit Support” means Posted Collateral and Other Posted Support.
“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.
“Resolution Time” has the meaning specified in Paragraph 13.
“Return Amount” has the meaning specified in Paragraph 3(b).
“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.
“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.
“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.
“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:
(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;
(ii) in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;
(iii) in the case of securities that can be paid or delivered by book-entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient; and
(iv) in the case of Other Eligible Support or Other Posted Support, as specified
in Paragraph 13.
ISDA® 1994

9



--------------------------------------------------------------------------------



 



“Valuation Agent” has the meaning specified in Paragraph 13.
“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.
“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.
“Valuation Time” has the meaning specified in Paragraph 13.
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:
(i) Eligible Collateral or Posted Collateral that is:
(A) Cash, the amount thereof; and
(B) a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage, if any;
(ii) Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and
(iii) Other Eligible Support and Other Posted Support, as specified in
Paragraph 13.
ISDA® 1994

10



--------------------------------------------------------------------------------



 



CREDIT SUPPORT ANNEX
between
CALYON NEW YORK BRANCH
(referred to herein as “Party A”)
and
CENTEX CORPORATION
(referred to herein as “Party B”)
Paragraph 13. Elections and Variables

(a)   Security Interest for “Obligations.” The term “Obligations” as used in
this Annex includes no additional obligations with respect to Party A or Party
B.   (b)   Credit Support Obligations.

  (i)   “Delivery Amount,” “Return Amount” and “Credit Support Amount” will have
the meanings specified in Paragraphs 3(a), 3(b) and 3, respectively.     (ii)  
“Eligible Collateral” shall consist of those assets identified by the ICAD codes
listed below, as they are defined in the Collateral Asset Definitions.
Percentage shown is the Valuation Percentage applicable to the indicated
combination of ICAD and Remaining Maturity.

                                      Remaining Maturity             More than
one   More than five                 (1) year up to   (5) years up to        
One (1) year or   and including   and including ten   More than ten ICAD Code  
under   five (5) years   (10) years   (10) years  
US-CASH
    100 %     N/A       N/A       N/A  
US-TBILL
    99 %     N/A       N/A       N/A  
US-TNOTE
    99 %     98 %     95 %     N/A  
US-TBOND
    99 %     98 %     95 %     95 %

  (iii)   There shall be no “Other Eligible Support” for Party B for purposes of
this Annex.     (iv)   Thresholds.

  (A)   “Independent Amount” means, with respect to Party A: Not Applicable.    
    “Independent Amount” means, with respect to Party B: Not Applicable.     (B)
  “Threshold”, means with respect to Party A: Not Applicable.        
“Threshold”, means with respect to Party B: Initially, not applicable; provided,
however, if the long-term senior unsecured debt rating of Party B is less than

 



--------------------------------------------------------------------------------



 



      “BBB-” by S&P and less than “Baa3” by Moody’s, then the Threshold shall be
zero.     (C)   “Minimum Transfer Amount” means with respect to Party A:
$250,000.         “Minimum Transfer Amount” means with respect to Party B:
$250,000.     (D)   Rounding. The Delivery Amount will be rounded up and the
Return Amount will be rounded down to the nearest integral multiple of $10,000,
respectively.

(c)   Valuation and Timing.

  (i)   “Valuation Agent” shall be Party A; provided, however, that
notwithstanding anything to the contrary set forth in this Annex, the Valuation
Agent shall not be required to notify Party B of any of the Valuation Agent’s
calculations of Value, Exposure, Delivery Amount or Return Amount under this
Annex unless requested to do so (either verbally or in writing) by Party B in
each instance.     (ii)   “Valuation Date” means: each Local Business Day of
each calendar week, commencing on the first such date following the date hereof.
    (iii)   “Valuation Time” means:

  o   the close of business in the city of the Valuation Agent on the Valuation
Date or date of calculation, as applicable;     þ   the close of business on the
Local Business Day before the Valuation Date or date of calculation, as
applicable;

      provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.     (iv)   “Notification Time”
means 1:00 p.m., New York time, on a Local Business Day.

(d)   Conditions Precedent and Secured Party’s Rights and Remedies. Each of the
following Termination Events will be a “Specified Condition” for the relevant
party specified below (that party being the Affected Party if the Termination
Event occurs with respect to that party):

              Party A   Party B
Illegality
  [X]   [X]
Credit Event Upon Merger
  [X]   [X]
Tax Event
  [X]   [X]
Tax Event Upon Merger
  [X]   [X]

(e)   Substitution.

  (i)   “Substitution Date” means the Local Business Day in New York on which
the Secured Party is able to confirm irrevocable receipt of the Substitute
Credit Support, provided that (x) such receipt is confirmed before 3:00 p.m.
(New York time) on such Local Business Day in New York and (y) the Secured Party
has received, before 1:00 p.m. (New York

2



--------------------------------------------------------------------------------



 



      time) on the immediately preceding Local Business Day in New York, the
notice of substitution described in Paragraph 4(d)(i).     (ii)   Consent. The
Pledgor is not required to obtain the Secured Party’s consent for any
substitution pursuant to Paragraph 4(d).

(f)   Dispute Resolution.

  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day on which a notice is given that gives rise to a dispute under Paragraph 5 or
such earlier time as the parties agree that they are not able to resolve such
dispute.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the
Value of Posted Credit Support will be calculated as follows: for Cash, the U.S.
dollar value thereof, and for each item of Eligible Collateral (except for
Cash), an amount in U.S. dollars equal to the product of (i) either (A) the bid
mid-market price for such security quoted on such day by a principal
market-maker for such security selected in good faith by the Secured Party or
(B) the most recent publicly available bid mid-market price for such security as
reported by a quotation service or in a medium selected in good faith and in a
commercially reasonable manner by Secured Party, multiplied by (ii) the
percentage figure listed in Paragraph 13(b)(ii) hereof with respect to such
security.     (iii)   Alternative. The provisions of Paragraph 5 will apply, as
modified by Paragraph 13(o).

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians. Party A and its
Custodian will be entitled to hold Posted Collateral, as applicable, pursuant to
Paragraph 6(b); provided that the following conditions applicable to such Party
are satisfied:

  (A)   Party A, as the Secured Party, is not a Defaulting Party.     (B)  
Party A hereby covenants and agrees that it will cause all Posted Collateral
received from the other party to be entered in one or more accounts (each, a
“Collateral Account”) with a domestic office of a commercial bank, trust company
or financial institution organized under the laws of the United States (or any
state or a political subdivision thereof) having assets of at least $10 Billion
and a long term debt or deposit rating of at least (i) Baa1 from Moody’s and
(ii) BBB+ from S&P (a “Qualified Institution”), each of which accounts may
include property of other parties but will bear a title indicating the Secured
Party’s interest in said account and the Posted Collateral in such account. In
addition, provided that the Secured Party has a long term debt or deposit rating
of at least Baa1 from Moody’s and BBB+ from S&P, the Secured Party may direct
the Pledgor to transfer or deliver Eligible Collateral directly into the Secured
Party’s Collateral Account(s). If otherwise qualified, the Secured Party may act
as such Qualified Institution and the Secured Party may move the Collateral
Accounts from one Qualified Institution to another upon reasonable prior written
notice to the Pledgor. The Secured Party shall cause statements concerning the
Posted Collateral transferred or delivered by the Pledgor to be sent to the
Pledgor on request, which may not be made more frequently than once in each
calendar month.

3



--------------------------------------------------------------------------------



 



      Initially the Custodian for Party A is: Not applicable.     (ii)   Use of
Posted Collateral. The provisions of Paragraph 6(c) will apply to Party A,
subject to the condition precedent that each of the conditions set forth in
Paragraph 13(g)(i) is satisfied with respect to it.

(h)   Distributions and Interest Amount.

  (i)   The “Interest Rate,” with respect to Eligible Collateral in the form of
Cash, for any day, will be the rate opposite the caption “Federal funds
(effective)” for such day as published by the Federal Reserve Publication H.15
(519) or any successor publication as published by the Board of Governors of the
Federal Reserve System.     (ii)   The “Transfer of Interest Amount” will be
made within 3 Local Business Days after the last Local Business Day of each
calendar month.     (iii)   Alternative Interest Amount. The provisions of
Paragraph 6(d)(ii) will apply.     (iv)   Paragraph 12 is hereby amended by
replacing the definition of “Interest Period” with the following:        
““Interest Period” means the period from (and including) the first day of each
calendar month to (and including) the last day of each calendar month.”

(i)   Additional Representations. None.   (j)   Other Eligible Support and Other
Posted Support. Not Applicable.   (k)   Demands and Notices. All demands,
specifications and notices made by a party to this Annex will be made pursuant
to the Notices Section of this Agreement.

         
 
  Party A:   As set forth in the Schedule.
 
  Party B:   As set forth in the Schedule.

(l)   Addresses for Transfers.

         
 
  Party A: Cash:   Calyon, New York
ABA No. : 026-008-073
A/C#01882563225-00-001
F/O Calyon Collateral Mgmt
 
       
 
            Securities:   Bank of New York/CALYONBK
ABA No.: 021 000 018
 
       
 
  Party B:   Bank of America, Global Finance
Account #: 125-268-5906
ABA #: 026009593
Account Name: Centex Corp

4



--------------------------------------------------------------------------------



 



(m)   Other Provisions.

  (i)   This Credit Support Annex is a Security Agreement under the New York
UCC.     (ii)   The definitions and provisions contained in the Collateral Asset
Definitions First Edition – 2003 (the “Collateral Asset Definitions”), as
published by the International Swaps and Derivatives Association, Inc., (“ISDA”)
are incorporated into this Annex. In the event of any inconsistency between any
of the following, the first listed shall prevail (i) this Annex, (ii) the
Agreement and (iii) the Collateral Asset Definitions.     (iii)   Paragraph 1(b)
of this Annex is amended by deleting it and restating it in full as follows:    
    “(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” mean Party A, and all references in this Annex to the “Pledgor” mean
Party B; provided, however, that if Other Posted Support is held by Party A, all
references herein to the Secured Party with respect to that Other Posted Support
will be to Party A as the beneficiary thereof and will not subject that support
or Party A as the beneficiary thereof to provisions of law generally relating to
security interests and secured parties.”     (iv)   Paragraph 2 of this Annex is
amended by deleting the first sentence thereof and restating that sentence in
full as follows:         “Party B, as the Pledgor, hereby pledges to Party A, as
the Secured Party, as security for the Pledgor’s Obligations, and grants to the
Secured Party a first priority continuing security interest in, lien on and
right of Set-off against all Posted Collateral Transferred to or received by the
Secured Party hereunder.”     (v)   Sole Confirmation. Party A and Party B agree
and acknowledge that the only Transaction that will be governed by this Credit
Support Annex is the one Transaction evidenced by the Confirmation between Party
A and Party B, dated as of the date hereof (as amended, restated or supplemented
from time to time).     (vi)   Only Party B makes the representations contained
in Paragraph 9 of this Annex.     (vii)   Paragraph 12 of this Annex is amended
by deleting the definitions of “Pledgor” and “Secured Party” and replacing them
with the following:         “Secured Party” means Party A.         “Pledgor”
means Party B.”

(n)   “Exposure” means, for any Valuation Date or other date of determination,
the amount, if any, equal to the product of (x) the Sharing Percentage, as
defined in the confirmation relating to the Reference Transaction (as defined in
the Confirmation), and (y) the quotient of (A)(i)the aggregate Outstanding
Purchase Price of the Mortgage Loans owned by the Reference Counterparty on such
date minus (ii) the Current Market Value of such Mortgage Loans on such date,
divided by (B) 0.99. Capitalized terms used but not defined in this paragraph
(n) shall have the meanings ascribed to them in the Mortgage Loan Purchase and
Servicing Agreement (as defined in the Reference Transaction).       “Current
Market Value” means, for any Mortgage Loan and any date of determination,

5



--------------------------------------------------------------------------------



 



    the current market value of such Mortgage Loan as determined by Party B;
provided, that if (i) such current market value of such Mortgage Loan as
determined by Party B and the Average Market Value (as defined below) are more
than ten (10) basis points apart and (ii) Party A gives Party B notice of a
dispute regarding Party B’s determination of the Current Market Value, the
Current Market Value shall be the Average Market Value.       “Average Market
Value” means, for any Mortgage Loan and any date of determination, the current
market value of such Mortgage Loan as determined by the Designated Swap
Counterparty by calculating the average of the current market value of such
Mortgage Loan provided by each Swap Counterparty.   (o)   Paragraph 5 is hereby
deleted and replaced by the following language:       “Paragraph 5. Dispute
Resolution       If a party (the “Disputing Party”) disputes (I) the Valuation
Agent’s calculation of a Delivery Amount or a Return Amount or (II) the Value of
any Transfer of Eligible Credit Support or Posted Credit Support, then (1) the
Disputing Party will notify the other party and the Designated Swap Counterparty
not later than the close of business on the Local Business Day following (X) the
date that the demand is made under Paragraph 3 in the case of (I) above or
(Y) the date of Transfer in the case of (II) above, (2) subject to Paragraph
4(a), the appropriate party will Transfer the disputed amount and undisputed
amount to the other party not later than the close of business on the Local
Business Day following (X) the date that the demand is made under Paragraph 3 in
the case of (I) above or (Y) the date of Transfer in the case of (II) above,
(3) the parties will consult with each other in an attempt to resolve the
dispute (each party will discuss loss curves, prepay curves, rate curves and all
other assumptions necessary to determine the calculated market value) and (4) if
they fail to resolve the dispute by the Resolution Time, then:

(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Designated Swap Counterparty
will recalculate the Exposure and the Value as of the Recalculation Date by:
(A) utilizing any calculations of Exposure that the parties have agreed are not
in dispute;
(B) calculating the Exposure in dispute by seeking actual quotations from each
Swap Counterparty (including Party A’s quotation) and Party B for purposes of
calculating the Exposure, and taking the arithmetic average of those obtained if
there are three or fewer quotations; provided, that if four or more quotations
are available for a particular Transaction (or Swap Transaction), then
(I) calculating the arithmetic average of those obtained, (II) removing the
quotation that is farthest from the arithmetic average, (III) repeating (I) and
(II) above until only three quotations are left and (IV) taking the arithmetic
average of the three remaining quotations; and
(C) utilizing the procedure specified in Paragraph 13 for calculating the Value,
if disputed, of Posted Credit Support.
“Designated Swap Counterparty” means Bank of America, N.A.

6



--------------------------------------------------------------------------------



 



(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.

    Following a recalculation pursuant to this Paragraph, the Valuation Agent
will notify each party (or the other party, if the Valuation Agent is a party)
not later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, following that notice by the
Valuation Agent or a resolution pursuant to (3) above, make the appropriate
Transfer by the earlier of (x) the close of business on the Local Business Day
following the Resolution Time and (y) the time of resolution pursuant to
(3) above.”   (p)   This Credit Support Annex shall be in effect only during
such time as the long-term senior unsecured debt ratings are less than “BBB-” by
S&P and less than “Baa3” by Moody’s. Subject to Paragraphs 4 and 8, upon written
notice from Party B that its long-term senior unsecured debt ratings are equal
to or greater than “BBB-” by S&P or equal to or greater than “Baa3” by Moody’s,
Party A shall return all Posted Collateral. For the avoidance of doubt, the
conditions precedent set forth in Paragraph 4(a) and the Specified Conditions
set forth in Paragraph 13(d) are applicable to the return of Posted Collateral
pursuant to this paragraph.

[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



                  Accepted and agreed:            
 
                CALYON NEW YORK BRANCH   CENTEX CORPORATION    
 
               
By:
  /s/ Richard V. Carlson   By:   /s/ Lawrence Angelilli    
 
               
 
  Name: Richard V. Carlson       Name: Lawrence Angelilli    
 
  Title: Managing Director & General counsel       Title: Senior Vice President
— Finance    
 
  Date: 7/18/07       Date: 07/18/07    
 
               
By:
  /s/ Francois Pages
 
Name: Francois Pages            
 
  Title: Executive Vice President            
 
  Date: 7/18/07            

S-1